Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant amendment/remarks filed 01/19/2022.   Claims 1-2 and 4-15 are pending, and claims 3 is cancelled.  
Response to Arguments

     Response to applicant’s argument with respect to the specification title objections is moot as the applicant’s amendment overcome the specification title objections, therefore, the Specification Title Objections withdrawn.   
     Response to applicant’s argument with respect to the objected claims 3-9 and 11-15 is moot as indicated in previous office action that the dependent claims 3 and 11 are allowable and claims 4-9 and 12-15 are dependent of objected claims, currently applicant cancelled claims and amended independent claims 1 and 11 with allowable subject matter of claim 3 that puts the application in condition for allowance, therefore, Claim Objections with respect to claims 3-9 and 11-15 withdrawn. 
Response to applicant’s argument with respect to the rejected claims 1-2 and 10 is moot as the applicant’s amendment to independent claims with allowable subject matter of claim 3 overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-2 and 10  withdrawn, and that puts application in condition for allowance. 
Allowable Subject Matter

     Claims 1-2 and 4-15 are allowed.
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record either singularly or in combination teaches or fairly suggests the following underlined limitations:      A method of operating a repeater, the method comprising: selecting some of adaptive filter coefficients among a plurality of adaptive filter coefficients of an adaptive filter used for interference cancellation, based on the size of a coefficient; generating a predicted interference signal using the selected adaptive filter coefficients; and generating an interference-canceled communication signal from a received signal using the generated predicted interference signal, wherein the selecting of some of adaptive filter coefficients comprises selecting the some of the adaptive filter coefficients based on an absolute value size of a coefficient, as disclosed in independent claim 1.       A repeater comprising: a controller configured to select and output some of adaptive filter coefficients among a plurality of adaptive filter coefficients of an adaptive filter wherein the controller selects the some of the adaptive filter coefficients based on an absolute value size of a coefficient, as disclosed in independent claim 10.       For these reasons, independent claims 1 and 10 are allowed, claims 2, 4-9 are dependent of independent claim 1, claims 11-15 are dependent of independent claim 3 are allowed for same reasons set forth in independent claims 1 and 10.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
January 27, 2022